DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are pending. 
	Claims 1-3 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-13, it is unclear what is meant by “maintain a knee-bent posture” as the knee biomechanics are varied and complicated.  For example, the Q-angle of the knee in a standing posture can vary greatly between males and females, and provides that a “knee-bent” posture is maintained while standing.  Further, the valgus and varus angulation of the knee joint provide for “bend” that is present biomechanically throughout ranges of motion of the knee. 
Regarding Claim 13, it is unclear what is meant by a “first and second rotary part that rotates the grounding part in a first and second direction.” To begin, the examiner is unsure how 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yumikino (US 2005/0276657 A1).
Regarding Claim 4, Yumikino discloses a body support device for supporting a body of a wearer, comprising a first support part (Figure 11, 1) having a first end (proximal end closer to the pelvis) and a second end (distal end closer to the knee joint) and attached to a thigh back of the wearer (via 27 and 28) so that the first end is located close to a hip of the wearer and the second end is located close to a knee of the wearer, a second support part (Figure 11, 2) having a first end (proximal end closer to the knee joint) and a second end (distal end closer to the 
Regarding Claim 5, Yumikino discloses that the first rotary part has a first stop mechanism (via pin 10 as seen in Figure 2A) whereby a restricted angle of the rotation can be selected from among a plurality of angles (as described in [0082]).

Regarding Claim 7, Yumikino discloses that the second end of the first support part and the first end of the second support part are connected spirally via the first rotary part (as seen in Figures 2A and B, the second end of the first support and the first end of the second support are connected to the base elements 3 and 4 respectively causing a spiral connection).
Regarding Claim 8, Yumikino discloses an adjustment mechanism provided at either the second end of the second support part or the upper end of the grounding part so as to adjust a position at which the second end and the upper end are connected with each other (this would occur as the support part where recessed groove 5 and protruding piece 6 would determine the position at which the ends are connected).
Regarding Claim 13, Yumikino discloses a first rotary part (rotary part seen in Figure 11 that approximates the knee joint) and a second rotary part (rotary part as seen in Figure 11 that approximates the ankle joint) that rotates the grounding part (as both rotary parts would affect the grounding part, the first indirectly and the second directly, they can be interpreted as rotating the grounding part) in a first and second direction relative to the second support part (plantarflexion and dorsiflexion could be considered a first and second direction dependent upon viewpoint). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yumikino in view of FERRIGOLO et al. (US 2007/0213648 A1, hereinafter “Ferrigolo”).
Regarding Claim 9, Yumikino discloses the invention of Claim 4 as described above, but fails to describe the first support part with a first elastic member on a surface that comes into contact with the thigh back and the second support part has a second elastic member on a surface that comes into contact with the shin.

It would have been obvious at the time the invention was filed to provide the device of Yumikino with elastic adjustable members connected to the support parts, the first elastic member on a surface that comes in contact with the thigh back (the proximal elastic member 18 as is seen in Figure 1 of Ferrigolo), and the second elastic member  on a surface that comes in contact with the shin (the distal elastic member 18 as seen in Figure 1 of Ferrigolo) in order to provide a more adjustable fit for the support to the thigh and shin of the patient.
Regarding Claim 10, Ferrigolo further teaches that the rotary elements (Figure 1, 13) of the Ferrigolo device can be located on either an inner side or the outer side of the patient dependent upon varus/valgus deformity ([0017].  It would have been obvious to one having ordinary skill at the time the invention was filed to place the device of Yumikino on the inner side of a leg of a patient if the knee is a valgus knee as is taught by Ferrigolo.
Regarding Claim 12, Ferrigolo further teaches the use of Velcro or bucked soft straps for use in conjunction with the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed utilize the detachable soft straps of Ferrigolo as assisting parts for attaching the first support part to surround a thigh portion, and the second support part to surround a lower leg portion, as it is old and well known in the art to utilize detachable straps to for a comfortable secure connection from a prosthetic device to a patient. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yumikino in view of Sankai et al. (US 2016/0331625 A1, hereinafter “Sankai”).
Regarding Claim 11, Yumikino discloses the invention of Claim 4 as described above, but does not disclose the grounding part with a placement part on which the foot of the wearer is 
In the same art of prosthetic devices, Sankai teaches a device with a grounding part (Figures 3 and 4, 60R and 60L) with a placement part (sole of shoe portion) on which the foot of the wearer is placed, the placement part has a first end in a direction toward a heel of the wearer and a second end in a direction toward a toe of the wearer, and in a state in which the placement part is in contact with the ground (Figure 4), the first end of the placement part has a longer distance from the ground than a distance of the second end of the placement part from the ground (as heel of 60R as seen in Figure 4 is elevated relative to the toe the distance would be longer).
It would be obvious to one having ordinary skill in the art at the time the invention was filed to provide an elevated heel in a prosthetic leg as is taught by Sankai with the device of Yumikino on one or both sides in order to correct orthopedically for a leg length inequality that may originate in the pelvis or as a post-surgical consideration as providing a heel lift to balance the leg length would improve postural and gait stability.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. The examiner finds that the newly added limitations are met by the prior art reference of Yumikino as described above. 
Please note: in the arguments presented a Figure of Yumikino is reproduced that was not cited in the office action.  The cited embodiment of Yumikino is seen in Figure 11. Additionally, please note that some of the added limitations are functional, i.e. the device of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE L NELSON/Examiner, Art Unit 3774    

                                                                                                                                                                                                    /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774